DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in reply to the amendment filed on 6/28/2021. After entry of this amendment, claims 1-23 are currently pending in this Application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 540 445 to Christiani et al. (hereinafter Christiani) in view of U.S. Patent Application Publication No. 2017/0095507 to Li et al. (hereinafter Li) as evidenced by U.S. Patent No. 4,230,784 to Nishiguchi et al. (hereinafter Nishiguchi) and as evidenced by U.S. Patent No. 5,929,255 to Forgac.
It is to be noted that the cited paragraphs referring to Christiani reference refer to the paragraphs in the translated document, which was submitted with the Final Rejection mailed out on 09/16/2020. As noted in said Office Action, the foreign application priority date of Li is Aug. 17, 2014 which is the effective filing date of said reference under AIA .

With respect to claim 1, Christiani discloses bonded abrasives and method of producing the same, comprising mixing abrasive particles such as silicon carbide (i.e. ceramic material), binder, and organic pore former, together, then pressing the mixture into a green body, drying, and finally firing it (i.e. sintered) (Throughout the reference, in particular, [0001]-[0004] and [0022]). Christiani discloses that the pore former comprises dicarboxylic acids, mixtures and hydrates of them (Christiani [0010]). Christiani discloses that the pore former is preferably plastically deformable in the solid state and has little or no springback (Christiani [0016]); this is the same characteristic favored by 
Christiani does not expressly and/or literally disclose that the organic pore former is in solid form and that it has a sublimation temperature lower than a decomposition temperature and that the sublimation temperature is at least 80K below the decomposition temperature. However, Christiani clearly teaches the use of dicarboxylic acid as a pore former, and fumaric acid is a dicarboxylic acid.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Christiani in order to incorporate fumaric acid, as the dicarboxylic acid pore former, into the mixture of Christiani motivated by the fact that fumaric acid is a pore forming agent in solid form as that shown and taught by Li (Li [0014] and claim 1), and considering the fact that Christiani specifically teaches the use of dicarboxylic acid as pore formers, it would be well within the scope of a skilled artisan to have utilized a known dicarboxylic acid pore former such as fumaric acid in the teachings of Christiani. It should be noted that the disclosure of oxalic acid and malonic acid by Christiani only refers to preferred options for pore former, but no reference is limited to its most preferred embodiments; a reference is not limited to its most preferred embodiments, and that a reference should be considered for all it realistically teaches (see MPEP 2123).
Considering the fact that fumaric acid is the preferred dicarboxylic acid according to the original disclosure of the present Application under examination, and considering the fact that the combination of Christiani in view of Li renders the use of fumaric acid as 
Christiani discloses heating the dicarboxylic acid “to or above” the decomposition temperature of the pore forming agent (Christiani [0019]); thus, considering the fact that it was rendered obvious that fumaric acid meets the limitation of an organic pore former in solid form having a sublimation temperature, at least 80K below its decomposition temperature, by heating it “to” or above the decomposition temperature, as that taught by Christiani, as the temperature rises, the green body first passes through a sublimation temperature which is lower than the decomposition temperature, 
Nevertheless, Christiani, also, teaches that “prior to heating to or above the decomposition temperature of the pore former”, additional heating to a temperature “below” the decomposition temperature of the pore former can take place (Christiani, [0019]). The temperature range of 30-50°C is only disclosed as a preferred one, and again, a reference is not only limited to its preferred embodiments. 
Furthermore, and more importantly, it must be noted that Christiani recognizes that the removal of the pore former can take place through sublimation as well in the process of manufacturing ceramic products (Christiani, [0004]). Thus, not only based on the analysis detailed out above and based on the sublimation and decomposition temperatures of fumaric acid, but also based on the disclosure of Christiani, said 
Thus, the new limitation of heating the green body to a temperature “below the decomposition temperature” of the organic pore former such that “the organic pore former is removed by sublimation without decomposition” is recognized by the combination of references, and in particular, by Christiani, and therefore, the new limitations to claim 1 are rendered obvious. 
Finally, Christiani discloses sintering the green body, which is taken to render the “firing” step of the green body to form the ceramic product/molding obvious (Christiani, [0010]), and it is disclosed that this firing or sintering step is performed after the temperature has reached the decomposition temperature (Christiani, [0015]), which as shown above such a decomposition temperature is reached only after the green body has gone through the sublimation temperature of the pore former. 
Nevertheless, and again, it should be noted that the combination of, at least, Christiani in view of Li would render the use of fumaric acid obvious, and fumaric acid is the preferred solid organic pore former according to the present Application under examination, and therefore, any limitation drawn to its sublimation temperature being at least 80K below its decomposition temperature is expected to follow from the use of fumaric acid.

With respect to claim 2, the combination of references renders claim 2 obvious; in particular, the sublimation temperature of fumaric acid is disclosed to be in the range of 80 to 220°C as that taught and shown by Nishiguchi, which would render the claimed 

With respect to claim 3, as detailed out above, the combination of references renders the use of fumaric acid obvious.

With respect to claim 4, Christiani discloses that the proportion of the pore former in the total weight of the green body is 2-35 wt% (Chrisitani [0018]), which not only falls within the claimed range but also shares an end point with the claimed range.
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,
16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 5, Christiani discloses a heating rate of 2-40°C/h (Chrisitani [0019]) which falls within the claimed range, and in fact, shares an end point with the claimed range. This heating rate is taken to render the heating of step b) of claim 1 

With respect to claim 6, Christiani discloses that prior to the step of heating the green body to or above the decomposition temperature, there is an additional heating at a temperature below the decomposition temperature at a range of 30-50°C for a period of time which would allow volatile constituents such as water or solvents to evaporate (Chrisitani [0018]); this is taken to render claim 6 obvious because not only the temperature range is the preferred temperature range according to the original disclosure of the present Application under examination, but also the fact that this temperature range of 30-50°C is below the sublimtaiton temperature of fumaric acid, which is found to be in a range of 80-220°C according to Nishiguchi as detailed out above.
It should be noted that as detailed out above, the heating at or above the decomposition temperature would inevitably encompass heating “below the sublimation” temperature of the fumaric acid because the decomposition temperature of 

With respect to claim 7, Christiani teaches a porous mold of bonded abrasives tools (Chrisitaini [0001]-[0002]).

With respect to claims 8-10, Christiani discloses the use of a temporary binder such as polyethylene glycol such as PEG6000 (Christiani [0041]).

With respect to claims 11-12, the combination of Christiani in view of Li as evidenced by Nishiguchi and Forgac renders the use of fumaric acid as the dicarboxylic acid pore former obvious; additionally, Christiani discloses the use of a binder such as polyethylene glycol in the mixture of materials. Therefore, considering the fact that the very same compounds claimed as pore former and binder, are also disclosed in the combination of references, the effect of the organic pore former being a reactant to esterify the polyglycol is expected to follow from the combination of references.

With respect to claim 16, the combination of references renders claim 16 obvious; in particular, Nishiguchi discloses a sublimation temperature of 80-220°C prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 17, Christiani discloses that the proportion of the organic pore former is more preferably 10-25 wt% ([0018]) which falls within the claimed range of claim 17, and in fact, shares an end point with the range in claim 17. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 18, as noted above, Christiani discloses that the proportion of the organic pore former is more preferably 10-25 wt% ([0018]) which overlaps with the claimed range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 19, Christiani discloses a heating rate of 15-25°C/h (Christiani [0019]) which has overlapping with the claimed range. This heating rate 

With respect to claim 20, Christiani discloses that prior to the step of heating the green body to or above the decomposition temperature, there is an additional heating at a temperature below the decomposition temperature at a range of 30-50°C for a period of time which would allow volatile constituents such as water or solvents to evaporate (Chrisitani [0018]); it should be noted that this disclosed temperature range of 30-50°C is below the sublimtaiton temperature of fumaric acid, which is found to be in a range of 80-220°C according to Nishiguchi as detailed out above.
It should be noted that as detailed out above, the heating at or above the decomposition temperature is inevitably is “above the sublimation” temperature of the fumaric acid because the decomposition temperature of fumaric acid is higher than its 

With respect to claim 21, Christiani discloses heating the green body to a temperature range of 30-50°C for a period between 24 and 48 hours (Chrisitani [0018]) which falls within the claimed time range and in fact, shares an end point with it.

With respect to claim 22, Christiani et al. discloses the use of polyethylene glycol in particular PEG6000 (i.e. molar mass of 6000) ([0041]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 23, Christiani discloses the use of polyethylene glycol in particular PEG6000 (i.e. molar mass of 6000) (Christiani [0041]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiani in view of Li as evidenced by Nishiguchi and as evidenced by Forgac as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2010/0154315 to Wu et al. (hereinafter Wu).
The combination of Christiani in view of Li as evidenced by Nishiguchi and as evidenced by Forgac renders claim 12 obvious as detailed out above.
However, said combination does not disclose the particle size of the organic pore former, and in particular, having at least two different particle size fractions for the organic pore former (i.e. recitation of claim 13).
Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the combination of Christiani in view of Li as evidenced by Nishiguchi and as evidenced by Forgac in order to have at least two
fractions of particles motivated by the fact that controlling the size and morphology of the pore formers facilitate the control of the size, uniformity, and nature of the porosity within a bonded abrasive article as that taught and shown by Wu (Wu [0034]-[0035]); Wu, also, teaches that the pore formers can be organic or inorganic (Wu [0033]). Thus, considering the effect of the size of the pore formers on the final pores, it would have been well within the scope of a skilled artisan to have selected pore formers with at least two different particle size fractions depending on the desired final outcome, especially with regards to the pore size and nature of the pores, and motivated by the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, Wu disclose that the particle size of the pore former can have sizes such as not greater than 100 microns, and even not greater than 50 microns (Wu [0034]) which would render the claimed sizes in claims 14 and 15 obvious; both claims 14 and 15 depends directly or indirectly on claim 13.

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive.

Applicant has argued that Christiani discloses heating the green body to a temperature at or above the decomposition temperature of the pore-forming agent, and that Christiani discloses the removal of the dicarboxylic acid by decomposition only (Remarks, pages 7 and 8). Applicant has argued that Christiani discloses that the decomposition of the pore-forming agent and the removal of the gaseous decomposition products takes place before the actual sintering temperature of the green body (Remarks, page 7, lines 5-11). 
The examiner, respectfully, submits that Christiani does not entirely discloses the removal of the pore-forming agent via decomposition only; in fact, Chrisitiani, also, recognizes that such as removal, in a process of making a ceramic product/article, can take place through sublimation (Christiani, [0004]). Additionally, Christiani in view of Li as evidenced by Nishiguchi and Forgac renders it obvious to utilize fumaric acid as a 

Applicant has argued that Christiani discloses the use of oxalic acid as a preferred pore-forming agent, and this compound, according to the specification of the present Application under examination, has a sublimation temperature of about 100°C and a decomposition temperature of about 150-160°C (Remarks, page 8, last paragraph).  Applicant, further, argued that as a result, a slow heating must take place to maintain the temperature over the entire volume of the green body in a range of from about 120°C to about 130°C for a relatively long period of time to make sure the temperature does not reach the decomposition temperature and to make sure that the oxalic acid is sublimated below the decomposition temperature (Remarks, bottom of page 8 and top of page 9). Applicant has argued that this is difficult to achieve, and despite the rate of heating process, local temperature inhomogenenities may arise as 
The examiner, respectfully, submits that Christiani is not limited to, only, the use of oxalic acid as the pore former, and the disclosure on oxalic acid and malonic acid is specifically recited as only preferred ones. Christiani broadly discloses the use of dicarboxylic acid pore forming agent; a reference is not limited to its most preferred embodiments, and that a reference should be considered for all it realistically teaches (see MPEP 2123). Therefore, the argument referring to the undesirable effect based on using oxalic acid is not found persuasive enough to withdraw Christiani as a reference. 

Applicant has argued that Christiani fails to disclose the claimed process in which the green body is heated to a temperature equal to or above the sublimation temperature but below the decomposition temperature wherein the pore former is removed from the green body by sublimation temperature without decomposition (Remarks, page 9, lines 14-18). Applicant has, further, argued that the pending claim 1 requires that the pore forming agent is removed by sublimation without decomposition. 
The examiner, respectfully, submits that as it was rendered obvious above, to use fumaric acid as the dicarboxylic pore former of Christiani, upon heating the green body and during the rise of the temperature, the green body would inevitably go through a sublimation temperature first since the sublimation temperature of fumaric acid is below its decomposition temperature, and therefore, it would be expected to see a sublimation of the dicarboxylic pore former before the temperature reaches the 

Applicant has argued that Christiani fails to disclose a sublimation temperature at least 80K below the decomposition temperature for the pore former. 
The examiner, respectfully, submits that the rejection is over a combination of references, and not over Christiani alone. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the combination of references not only renders it obvious to utilize fumaric acid, which is a known dicarboxylic acid, as the pore former in Christiani, but also renders it obvious that fumaric acid has a sublimation temperature at least 80K below that of its decomposition. Thus, the green body is expected to reach the sublimation temperature before reaching its decomposition temperature, and any effect expected to seen at a sublimation temperature of the pore former, would inevitably be observed during the heating process, at the sublimation temperature but prior to reaching the decomposition temperature. One such effect is the sublimation of the fumaric acid. Moreover, and more importantly, Christiani also recognizes the removal of the pore former using sublimation as well (Christiani, [0004]), and as a result, said reference is not entirely drawn to the removal of diacarboxylic pore former during decomposition of said pore former. Based on the teachings of Nishiguchi and Forgac, 

Applicant has argued that Li discloses pore formers that are suitable for stomach medicine, and therefore, they would not be applicable to the ceramic molding of claim 1 (Remarks, page 10, lines 4-10). Applicant has, additionally, argued that Li lists different substances that would be capable of generating bubbles and includes fumaric acid, but the pore formers are for a completely different material (Remarks, page 10, lines 10-15). 
The examiner, respectfully, submits that in response to applicant's argument that Li is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Li discloses fumaric acid as a solid pore former in the field of science, and this is found sufficient to combine this teaching in Li reference with Christiani because Christiani expressly discloses the use of dicarboxylic acid as pore formers in their ceramic molding process, and fumaric acid is a dicarboxylic acid. 

Applicant’s argument against claims 13-16 is on the basis that the combination of Christiani in view of Li as evidenced by Nishiguchi and Forgac fails to teach or suggest all the elements of claim 1, and Wu cannot remedy the deficiencies of said combination of references. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731